Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 1 of 28 Page ID #:101



  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
  2   Jerome A. Clay, Esq. (SB #327175)
      LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
  4   Agoura Hills, CA 91301
      Phone: (951) 268-8977
  5   Fax: (702) 974-0147
  6   Email: ronda@lorbk.com
  7
      Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
  9
      4320 Southport-Supply Road, Suite 300
      Southport, North Carolina 28461
 10   Phone: 910-713-8804
 11   Fax: 910-672-7705
      Email: law.rmd@gmail.com
 12
 13   Attorneys for Plaintiffs
 14
                              UNITED STATES DISTRICT COURT
 15
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                 Case No. 2:20-cv-02927
 17
      individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
 19   FOUNDATION; CALIFORNIA GUN                           MEMORANDUM OF POINTS AND
      RIGHTS FOUNDATION; and                               AUTHORITIES IN SUPPORT OF
 20   FIREARMS POLICY COALITION,                           PLAINTIFFS’ MOTION FOR
 21   INC.,                                                PRELIMINARY INJUNCTION
                       Plaintiffs,
 22         vs.
 23
      COUNTY OF VENTURA,
 24                                                      First Amended Complaint Filed Apr. 13, 2020
      CALIFORNIA; BILL AYUB, in his
 25   official capacity; WILLIAM T. FOLEY,
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
 28

                                                     –i–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ AMENDED APPLICATION FOR ISSUANCE OF A
                                           PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 2 of 28 Page ID #:102



  1
  2                         Defendants.

  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     – ii –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ AMENDED APPLICATION FOR ISSUANCE OF A
                                           PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 3 of 28 Page ID #:103



  1                                             TABLE OF CONTENTS
  2
  3
      I.        INTRODUCTION ............................................................................................... 1
  4
      II.       STATEMENT OF FACTS .................................................................................... 3
  5
  6   III.      ARGUMENT ..................................................................................................... 7
  7        A. STANDARD FOR ISSUING A PRELIMINARY INJUNCTION. ............................... 7
  8        B. PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS. ................ 8
  9            1. Defendants’ Orders and Enforcement Actions Deny Access To,
 10                Exercise Of, and Infringe Fundamental, Individual Second
                   Amendment Rights. ................................................................................ 8
 11
                  a.    Defendants’ Orders and Enforcement Actions Are a Prohibition on
 12                     Second Amendment Rights and are Categorically
 13                     Unconstitutional. ................................................................................ 10
 14               b.    The Orders Cannot Survive Any Level of Scrutiny........................ 12
 15            2. Defendants’ Orders and Enforcement Actions Violate Due Process
                   and the Right to Travel. ....................................................................... 19
 16
 17        C. THE DESTRUCTION OF CONSTITUTIONAL RIGHTS CONSTITUTES
              IRREPARABLE INJURY. ................................................................................. 20
 18
      IV.       CONCLUSION ................................................................................................. 21
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    – iii –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ AMENDED APPLICATION FOR ISSUANCE OF A
                                           PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 4 of 28 Page ID #:104



  1                                            TABLE OF AUTHORITIES
  2
                                                                 CASES
  3
      Andrews v. State, 50 Tenn. 165 (1871) ..................................................................... 9
  4
      Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053 (9th Cir. 2014) ............... 21
  5
      Ass’n of New Jersey Rifle & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910
  6     F.3d 106 (3d Cir. 2018) ....................................................................................... 16
  7   Associated Press v. Otter, 682 F.3d 821 (9th Cir. 2012) ........................................ 11
  8   Bateman v. Purdue, 881 F.Supp.2d 709 (E.D. N.C. 2012) ............................... 13, 14
  9   Bauer v. Becerra, 858 F.3d 1216 (9th Cir. 2017) ................................................... 13
 10   Board of Trustees of State Univ. of New York v. Fox, 492 U.S. 469 (1989) ........... 15
 11   Bonidy v. U.S. Postal Serv., 790 F.3d 1121 (10th Cir. 2015) ................................. 16

 12
      Carey v. Population Servs., Int'l, 431 U.S. 678 (1977) ............................................. 9
      Citizens United v. Fed. Election Comm'n, 558 U.S. 310 (2010) ............................. 14
 13
      District of Columbia v. Heller, 554 U.S. 570 (2008) ....................................... passim
 14
      Duncan v. Becerra, 265 F.Supp.3d 1106 (S.D. Cal. 2017), aff'd, 742 F.App'x 218
 15
       (9th Cir. 2018)................................................................................................ 13, 21
 16   Edenfield v. Fane, 507 U.S. 761 (1993) ............................................................ 15, 16
 17   Elrod v. Burns, 427 U.S. 347 (1976) ................................................................. 11, 20
 18   Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) .................................... passim
 19   Grace v. District of Columbia, 187 F.Supp.3d 124 (D.D.C. 2016) ........................ 21
 20   Greater New Orleans Broad. Ass'n, Inc. v. United States, 527 U.S. 173 (1999) ... 15,
 21    16, 17
      Heller v. District of Columbia, 801 F.3d 264 (D.C. Cir. 2015) (“Heller III”) ........ 16
 22
      Illinois Ass'n of Firearms Retailers v. City of Chicago, 961 F.Supp.2d 928 (N.D.
 23
         Ill. 2014)................................................................................................................. 9
 24
      Italian Colors Rest. v. Becerra, 878 F.3d 1165 (9th Cir. 2018) .............................. 15
 25   Jackson v. City & Cty. of San Francisco, 746 F.3d 953 (9th Cir. 2014) .................. 9
 26   Kent v. Dulles, 357 U.S. 116 (1958) ....................................................................... 19
 27   King v. New Rochelle Mun. Hous. Auth., 442 F.2d 646, 648 (2d Cir. 1971) .......... 19
 28   Luis v. United States, 136 S.Ct. 1083, 194 L.Ed.2d 256 (2016) ............................... 9

                                                     – iv –
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ AMENDED APPLICATION FOR ISSUANCE OF A
                                            PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 5 of 28 Page ID #:105



  1   Lutz v. City of York, Pa., 899 F.2d 255, 268 (3d Cir. 1990) ................................... 19
  2   Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018)...................................................... 9
  3   McCullen v. Coakley, 134 S.Ct. 2518 (2014).......................................................... 15
  4   McCulloch v. State, 17 U.S. 316, 415 (1819)............................................................ 1
  5   McDonald v. City of Chicago,
       561 U.S. 742 (2010) ............................................................................................... 8
  6
      Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ................................................ 20
  7
      Monterey Mech. Co. v. Wilson, 125 F.3d 702 (9th Cir. 1997) ................................ 20
  8
      Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012) ................................................... 16
  9
      Ms. L. v. U.S. Immigration and Customs Enforcement, 310 F.Supp.3d 1133 (S.D.
 10    Cal. 2018)............................................................................................................. 21
 11   Norsworthy v. Beard, 87 F.Supp.3d 1164 (N.D.Cal. 2015) .................................... 20
 12   Richmond Newspapers v. Virginia, 448 U.S. 555 (1980) ......................................... 8
 13   Rodriguez v. Robbins, 715 F.3d 1127 (9th Cir. 2013) ............................................ 21
 14   Tattered Cover v. City of Thornton, 44 P.3d 1044 (Colo. 2002) .............................. 9
 15   Turner Broad. Sys., Inc., 520 U.S. 180 (1997)........................................................ 15
 16   United States v. Alvarez, 617 F.3d 1198 (9th Cir. 2010) ........................................ 13

 17   United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013) .................................. 12, 13
      United States v. Reese, 627 F.3d 792 (10th Cir. 2010) ........................................... 16
 18
      Ward v. Rock Against Racism, 491 U.S. 781 (1989) .............................................. 15
 19
      Washington v. Trump, 847 F.3d 1151 (9th Cir. 2017) .............................................. 8
 20
      Williams v. Fears, 179 U.S. 270, 274 (1900) .......................................................... 19
 21
      Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952)............................... 1
 22
 23                                                         STATUTES
 24   Cal. Pen. Code § 27540 ........................................................................................... 11
 25   Cal. Pen. Code § 27545 ........................................................................................... 10
 26   Cal. Pen. Code § 28175 ........................................................................................... 10
 27   Cal. Pen. Code § 28200 ........................................................................................... 11
 28   Cal. Pen. Code § 30312 ........................................................................................... 10

                                                      –v–
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ AMENDED APPLICATION FOR ISSUANCE OF A
                                            PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 6 of 28 Page ID #:106



  1
  2                                                   OTHER AUTHORITIES

  3
      Charles Alan Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)
        ............................................................................................................................. 20
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     – vi –
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ AMENDED APPLICATION FOR ISSUANCE OF A
                                            PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 7 of 28 Page ID #:107



  1                                      I.     INTRODUCTION
  2         The “constitution [was] intended to endure for ages to come, and
  3   consequently, to be adapted to the various crises of human affairs.” McCulloch v.
  4   State, 17 U.S. 316, 415 (1819). Indeed, “the forefathers … knew what emergencies
  5   were, knew the pressures they engender for authoritative action, knew, too, how they
  6   afford a ready pretext for usurpation.” Youngstown Sheet & Tube Co. v. Sawyer, 343
  7   U.S. 579, 650 (1952) (Jackson, J., concurring). And, “they made no express
  8   provision for exercise of extraordinary authority because of a crisis.” Id. (Jackson,
  9   J., concurring). Put differently, the Constitution’s protections remain robust through
 10   peace and turmoil. A declaration of emergency does not justify the denial or
 11   destruction of a constitutionally enumerated fundamental right – not even for a
 12   limited period of time.
 13         In California, individuals must generally acquire all modern firearms and
 14   ammunition from and/or through duly licensed retailers by means of in-person
 15   transactions. (Pen. Code §§ 27545; 28050, et seq.; 30342, et seq.; 30370, et seq.).
 16   And, with few exceptions, only individuals holding a valid Firearm Safety
 17   Certificate (“FSC”) can acquire and take possession of firearms. (Pen. Code §
 18   26840.) Moreover, because of the State’s waiting period laws and background check
 19   systems, individual purchasers and transferees must visit a retailer at least once for
 20   ammunition, and at least twice for firearms. Therefore, under these laws, the only
 21   way for a Californian to take possession of firearms and ammunition for their self-
 22   defense and lawful purposes is through in-person transactions. By their Orders and
 23   actions shuttering and criminalizing both operating retailers and shooting ranges, and
 24   going to and from retailers and ranges, shuttered firearm and ammunition retailers,
 25   Defendants have made it impossible for Plaintiffs, Plaintiffs’ members and
 26   customers, and similarly situated individuals to purchase firearms and ammunition
 27   during this time of extended insecurity by prohibiting the operation of retailers, and
 28   the right of individuals to go to and from them, for an indefinite period of time, and

                                                    –1–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 8 of 28 Page ID #:108



  1   until Defendants say so. Defendants have used the COVID-19 pandemic to deprive
  2   Californians of their fundamental rights – through mere executive decree, no less –
  3   in Orders and enforcement actions affecting millions of people in thousands of
  4   square miles—an entire region.
  5         While Defendants have a legitimate interest in reducing the population’s
  6   exposure to COVID-19, the extreme manner in which Defendants are doing so – a
  7   total ban – is unlawfully overbroad, irrationally tailored to meet that goal, and
  8   categorically unconstitutional. The “enshrinement of constitutional rights
  9   necessarily takes certain policy choices off the table.” District of Columbia v. Heller,
 10   554 U.S. 570, 636 (2008). These include policy choices and orders effecting an
 11   absolute prohibition on the exercise of Second Amendment rights. Id. Licensed
 12   firearm and ammunition retailers and shooting ranges are essential businesses,
 13   provide law-abiding individuals with critical access to constitutionally protected
 14   rights, and must remain open like other essential businesses.
 15         Times of uncertainty and disturbance are precisely when the right to self-
 16   defense is most important. When the Second Amendment was ratified, “Americans
 17   understood the ‘right of self-preservation’ as permitting a citizen to ‘repel force by
 18   force’ when ‘the intervention of society in his behalf, may be too late to prevent an
 19   injury.’” District of Columbia v. Heller, 554 U.S. 570, 595 (2008) (quoting 1
 20   Blackstone’s Commentaries 145–46, n.42 (1803)) (brackets omitted). A global
 21   pandemic epitomizes a setting in which waiting for “the intervention of society” on
 22   one’s behalf may be too late.
 23         Through their Orders and enforcement actions, Defendants have implemented
 24   a number of shockingly broad restrictions that affect both individuals and critically
 25   essential small businesses. But not all individuals and businesses are affected alike.
 26   Some are favored by Defendants and remain open to the public, while others, are
 27   threatened with incarceration, fines, and the loss of their livelihoods. But Defendants
 28   also threaten, on pain of criminal penalty, those individuals, like Plaintiffs’,

                                                    –2–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 9 of 28 Page ID #:109



  1   Plaintiffs’ members and customers, and others like them, should they dare exercise
  2   their rights (and legal obligation) to go to and use a retailer for the lawful acquisition
  3   of constitutionally protected items and services for self-defense. Criminalizing going
  4   to, coming from, and operating essential businesses that provide access to the
  5   constitutionally protected right to keep and bear arms for self-defense — especially
  6   in a manner that is inconsistent with other so-called “essential businesses”— cannot
  7   withstand constitutional scrutiny or even rational objectivity. The injunctive relief
  8   that Plaintiffs have been forced to seek through this action is necessary – and
  9   immediately so – to uphold this bedrock principle of the United States Constitution.
 10                                 II.     STATEMENT OF FACTS
 11                                   State Orders Background
 12         In response to the COVID-19 coronavirus pandemic, on March 17, 2020,
 13   Governor Newsom told reporters that his declaring martial law was an option if he
 14   feels it necessary.1 Governor Newsom then signed Executive Order N-33-20 on
 15   March 19, 2020. (“Executive Order”). See Decl. of Ronda Baldwin-Kennedy (“BK
 16   Dec.”) Ex. 1. Governor Newsom’s Executive Order included an order from Dr.
 17   Sonia Y. Angell, the State Public Health Officer. On March 22, 2020, Dr. Angell
 18   issued a list of “Essential Critical Infrastructure Workers.” Taken together, the
 19   State’s Orders directed “all individuals living in the State of California to stay home
 20   or at their place of residence.” The only exceptions are for whatever is “needed to
 21   maintain continuity of operations of the federal critical infrastructure sectors.” The
 22   State Orders granted Dr. Angell the authority to “designate additional sectors as
 23   critical in order to protect the health and well-being of all Californians,” but do not
 24   identify any additional sectors nor indicate which sectors may qualify as critical.
 25
 26
      1
 27    “We have the ability to do martial law . . . if we feel the necessity.”
      https://www.independent.co.uk/news/world/americas/coronavirus-california-
 28
      martial-law-shelter-in-place-lockdown-army-a9410256.html.

                                                    –3–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 10 of 28 Page ID #:110



   1   These Orders took effect “immediately” and remain in effect indefinitely. Then, on
   2   April 3, 2020, counsel for Gov. Newsom and Public Health Officer Angell
   3   represented to the court in another federal action that, “As the Governor has publicly
   4   confirmed, the Executive Order does not mandate the closure of firearms and
   5   ammunition retailers. To the extent any local official acting on his or her own
   6   authority requires the closure of those retailers, such actions do not concern the
   7   Executive Order.”2
   8
   9                             Ventura County Orders and Enforcement

  10
             On March 17, 2020, the Public Health Department of the County of Ventura
  11
       issued an order directing all residents of the County to shelter in place and restrict
  12
       conduct (the “March 17 Order”). (BK Dec. Ex. 2).3
  13
             On March 20, 2020, the Public Health Department of Ventura issued an
  14
       additional order (the “March 20 Order”) supplementing and extending the March 17
  15
       Order, directing all residents of the County to continue sheltering in place and restrict
  16
       their conduct until April 19, 2020. (BK Dec. Ex. 3).4
  17
             On March 31, 2020, the Public Health Department of Ventura issued another
  18
       order, supplementing and extending the March 17 and March 20 Orders and
  19
       directing all residents of the County to continue to shelter in place and restrict
  20
       conduct until April 19, 2020 (the “March 31 Order”). (BK Dec. Ex. 4).5 Section 12
  21
  22
       2
  23     State Defs.’ Opp. Pls.’ Ex Parte App. Temp. Restraining Ord. (C.D.Cal no. 2:20-
       cv-02874-AB-AK) at , online at
  24   https://www.courtlistener.com/recap/gov.uscourts.cacd.777785/gov.uscourts.cacd.
  25   777785.24.0_1.pdf.
       3
         https://vcportal.ventura.org/CEO/VCNC/2020-03-
  26
       17_Ventura_County_Public_Health_Order.pdf.
       4
  27     https://s30623.pcdn.co/wp-content/uploads/2020/03/StayWellAtHomeOrder.pdf.
       5
  28
         https://vcportal.ventura.org/covid19/docs/March_31_2020_Order.pdf.


                                                     –4–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 11 of 28 Page ID #:111



   1   of the Order also tasked the Sheriff and all police chiefs within the County to enforce
   2   the provisions of the Order, asserting that “violation of any provision of this Order
   3   constitutes a threat to public health.”
   4         On April 9, 2020, the Public Health Department of Ventura issued another
   5   order, supplementing and amending the March 17, March 20, and March 31 Orders
   6   (the “April 9 Order”). Furthermore, the April 9 Order bans all gatherings, and added
   7   three types of businesses to the list of “Essential Businesses”. (BK Dec. Ex. 5).6
   8   Section 8 of the Order also tasked the Sheriff and all police chiefs within the County
   9   to enforce the provisions of the Order, asserting that “violation of any provision of
  10   this Order constitutes a threat to public health...”
  11         Additionally, the aforementioned Orders, define and allow for only the
  12   operation of “Essential Businesses”. Furthermore, the March 20 Order also prohibits
  13   travel unless related to “Essential Travel” or “Essential Activities” as defined by the
  14   Order. As defined by the Order, such travel and activities do not include departing
  15   the County in order to obtain firearms and/or ammunition from an adjacent
  16   jurisdiction.
  17         Plaintiff Donald McDougall, a resident of Ventura County, would like to take
  18   possession of a firearm that he ordered which is currently in the possession of a
  19   licensed firearm dealer. Declaration of Donald McDougall (“McDougall Dec.”) at
  20   ¶¶1 and 9. Plaintiff McDougall would also like to retrieve a firearm of his that is in
  21   the possession of a licensed gunsmith for repair. (Id. at ¶10). Plaintiff McDougall is
  22   not prohibited from possessing firearms under state or federal law. (Id. at ¶3).
  23   Furthermore, Plaintiff McDougall possesses a California Carry Concealed Weapons
  24   License (“CCW”). (Id. at ¶8). He can lawfully take possession of a purchased firearm
  25   and ammunition upon completion of a background check. (Id. at ¶12). However, as
  26
  27
       6
        https://vcportal.ventura.org/covid19/docs/2020-04-
  28
       09_COVID19_PH_Order_April_9_2020.pdf.

                                                     –5–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 12 of 28 Page ID #:112



   1   a result of the Defendants’ Orders and enforcement actions, he is unable to retrieve
   2   his firearms or acquire ammunition. (Id. at ¶¶12-15).
   3         Plaintiff Juliana Garcia, another resident of Ventura County, would like to
   4   purchase a firearm and ammunition for self-defense purposes. Declaration of Juliana
   5   Garcia (“Garcia Dec.”) at ¶¶ 1 and 10). Plaintiff Garcia is not prohibited from
   6   possessing firearms under state or federal law. (Id. at ¶3). Plaintiff Garcia does not
   7   possess a FSC but desires to obtain one. (Id. at ¶11). However, due to the
   8   Defendants’ Orders and enforcement actions, she is unable to obtain a FSC nor
   9   purchase a self-defense firearm and ammunition. (Id. at ¶¶11 and 14-17). Plaintiff
  10   Garcia cannot purchase either firearms or ammunition except through a licensed
  11   firearms dealer and/or licensed ammunition vendor under California law. (Id. at ¶7).
  12         In California, a violation of a statute is a misdemeanor unless specified to be
  13   punishable otherwise. California Penal Code Prelim. Prov. 19.4 (“When an act or
  14   omission is declared by a statute to be a public offense and no penalty for the offense
  15   is prescribed in any statute, the act or omission is punishable as a misdemeanor.”).
  16   County Defendants’ Orders, enforced by Defendant sheriffs and police chiefs,
  17   among others, commonly state: “Pursuant to Government Code sections 26602 and
  18   41601 and Health and Safety Code section 101029, the Health Officer requests that
  19   the Sheriff and all chiefs of police in the County ensure compliance with and enforce
  20   this Order. The violation of any provision of this Order constitutes an imminent
  21   threat and menace to public health, constitutes a public nuisance, and is punishable
  22   by fine, imprisonment, or both.” Thus, under Defendants’ Orders and enforcement
  23   policies, it is a crime for individuals to leave their homes and go to firearms and
  24   ammunition retailers and shooting ranges. Additionally, it is a crime for retailers and
  25   ranges, including Plaintiffs herein, to operate.
  26         Notably, the Department of Homeland Security, Cyber-Infrastructure
  27   Division (“CISA”), issued updated (Version 2.0) “Guidance on the Essential Critical
  28


                                                     –6–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 13 of 28 Page ID #:113



   1   Infrastructure Workforce” during the COVID-19 pandemic. (BK Dec. Ex. 6).7 While
   2   the CISA’s guidance is advisory in nature, its findings and conclusions were
   3   “developed, in collaboration with other federal agencies, State and local
   4   governments, and the private sector” for the specific purpose of “help[ing] State,
   5   local, tribal and territorial officials as they work to protect their communities, while
   6   ensuring continuity of functions critical to public health and safety, as well as
   7   economic and national security.” To that end, CISA determined that “[w]orkers
   8   supporting the operation of firearm or ammunition product manufacturers, retailers,
   9   importers, distributors, and shooting ranges” fall squarely within the “critical
  10   infrastructure workforce.”
  11         In addition to the individual Plaintiffs, Plaintiffs Second Amendment
  12   Foundation, Inc. (“SAF”), California Gun Rights Foundation (“CGF”), California
  13   Association of Federal Firearms Licensees, Inc. (“CAL-FFL”), and Firearms Policy
  14   Coalition, Inc. (“FPC”) are themselves damaged by the Orders and enforcement
  15   actions. Beyond their own direct damages, these institutional plaintiffs have
  16   California members and supporters who are affected by Defendants’ Orders and
  17   enforcement actions. (See Declarations of Brandon Combs, Alan Gottlieb, Gene
  18   Hoffman, Mike Baryla, and Josh Savani.) All Plaintiffs accordingly seek this
  19   necessary relief.
  20
  21                                        III.    ARGUMENT

  22   A.    STANDARD FOR ISSUING A PRELIMINARY INJUNCTION.

  23         A movant seeking a preliminary injunction must typically demonstrate: (1) a

  24   likelihood of success on the merits; (2) a likelihood of irreparable harm absent relief;

  25   (3) that the balance of equities favor an injunction; and (4) that an injunction

  26
       7
  27    Guidance on the Essential Critical Infrastructure Workforce,
       https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-
  28
       workforce

                                                     –7–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 14 of 28 Page ID #:114



   1   promotes the public interest. Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir.
   2   2017).
   3
   4   B.    PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS.

   5         Plaintiffs will succeed on the merits of their claims, as the Defendants’

   6   sweeping Orders and enforcement actions at issue prohibit millions of Californians

   7   in an entire region from exercising fundamental rights guaranteed by the Second

   8   Amendment, and violate their right to travel as protected by Article IV, Section 2,

   9   Cl. I and the Due Process clause under the Fifth and Fourteenth Amendments to the

  10   United States Constitution.

  11         1. Defendants’ Orders and Enforcement Actions Deny Access To,
                Exercise Of, and Infringe Fundamental, Individual Second
  12            Amendment Rights.
  13         The Second Amendment to the United States Constitution provides: “A well
  14   regulated Militia, being necessary to the security of a free State, the right of the
  15   people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II. The
  16   Second Amendment “guarantee[s] the individual right to possess and carry weapons
  17   in case of confrontation.” Heller, 554 U.S. at 592. And because “the Framers and
  18   ratifiers of the Fourteenth Amendment counted the right to keep and bear arms
  19   among those fundamental rights necessary to our system of ordered liberty,” it
  20   applies to the States through the Fourteenth Amendment. McDonald v. City of
  21   Chicago, 561 U.S. 742, 778, 791 (2010) (plurality opinion).
  22         The Supreme Court has held that the Second Amendment guarantees the right
  23   to “possess” weapons. Heller, 554 U.S. at 592. And “the Court has acknowledged
  24   that certain unarticulated rights are implicit in enumerated guarantees. . . .
  25   [F]undamental rights, even though not expressly guaranteed, have been recognized
  26   by the Court as indispensable to the enjoyment of rights explicitly defined.”
  27   Richmond Newspapers v. Virginia, 448 U.S. 555, 579–80 (1980). Accordingly, “the
  28   right to possess firearms for protection implies a corresponding right to obtain the

                                                    –8–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 15 of 28 Page ID #:115



   1   bullets necessary to use them.” Jackson v. City & Cty. of San Francisco, 746 F.3d
   2   953, 967 (9th Cir. 2014) (citing Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir.
   3   2011)). And “[t]he right to keep arms, necessarily involves the right to purchase
   4   them.” Andrews v. State, 50 Tenn. 165, 178 (1871). See Illinois Ass'n of Firearms
   5   Retailers v. City of Chicago, 961 F.Supp.2d 928, 930 (N.D. Ill. 2014) (“the right to
   6   keep and bear arms for self-defense under the Second Amendment … must also
   7   include the right to acquire a firearm”) (emphasis in original); cf. Tattered Cover v.
   8   City of Thornton, 44 P.3d 1044, 1052 (Colo. 2002) (“When a person buys a book at
   9   a bookstore, he engages in activity protected by the First Amendment because he is
  10   exercising his right to read and receive ideas and information.”). Thus, the right to
  11   possess weapons necessarily also includes the right to acquire and transfer them.
  12   “Without protection for these closely related rights, the Second Amendment would
  13   be toothless.” Luis v. United States, 136 S.Ct. 1083, 1098 (2016) (Thomas, J.,
  14   concurring).
  15         For all these same reasons, firearm retailers are protected by the Second
  16   Amendment. If “[a] total prohibition against sale of contraceptives … would
  17   intrude upon individual decisions in matters of procreation and contraception as
  18   harshly as a direct ban on their use,” Carey v. Population Servs., Int'l, 431 U.S. 678,
  19   687–88 (1977), the same rationale applies to firearms. Thus, “[c]ommercial
  20   regulations on the sale of firearms do not fall outside the scope of the Second
  21   Amendment.” United States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d Cir. 2010). “If
  22   there were somehow a categorical exception for these restrictions [on gun sales], it
  23   would follow that there would be no constitutional defect in prohibiting the
  24   commercial sale of firearms. Such a result would be untenable under Heller.” Id. See
  25   also Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018) (implicitly recognizing a right
  26   to sell firearms by analyzing a burden on that right). As a result, those who would
  27   seek to engage in the commercial acquisition of firearms must therefore also be
  28   protected.

                                                       –9–
                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                               CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 16 of 28 Page ID #:116



   1             a.      Defendants’ Orders and Enforcement Actions Are a
   2                     Prohibition on Second Amendment Rights and are
                         Categorically Unconstitutional.
   3
   4         The Supreme Court held in Heller that the appropriate test to be applied is a
   5   categorical one, first looking to the text of the Constitution itself, and then looking
   6   to history and tradition to inform the scope and meaning of that text. Indeed, Heller
   7   held a handgun ban – which is the effect of Defendants’ expansive Orders and
   8   actions, among other restrictions – categorically unconstitutional: “Whatever the
   9   reason, handguns are the most popular weapon chosen by Americans for self-defense
  10   in the home, and a complete prohibition of their use is invalid.” 554 U.S. at 629.
  11   “Both Heller and McDonald suggest that broadly prohibitory laws restricting the
  12   core Second Amendment right—like the handgun bans at issue in those cases, which
  13   prohibited     handgun       possession       even     in    the    home—are         categorically
  14   unconstitutional.” Ezell, 651 F.3d at 703 (emphasis added).
  15         At issue here is a complete and unilateral suspension on the right of ordinary
  16   citizens to acquire firearms and ammunition, a right protected by the Second
  17   Amendment. Due to the ever-expanding nature of the laws regulating firearm
  18   transfers, in-person visits to gun stores and retailers are the only legal means for
  19   ordinary, law-abiding citizens to acquire and purchase firearms—and now,
  20   ammunition—within the State of California. See, e.g., Cal. Pen. Code § 27545
  21   (requiring all firearm transfers be processed through a licensed dealer); Pen. Code §
  22   30312 (requiring all ammunition transactions to be made through a licensed
  23   ammunition vendor, in a face-to-face transfer). In addition, firearm and ammunition
  24   retailers are required to initiate background checks at the point of transfer to fulfill
  25   the State’s mandates, administer the vast majority of FSC tests to ensure that a
  26   recipient is aware of firearm safety rules, and administer the safe handling
  27   demonstration. Pen. Code §§ 28175 (“The dealer or salesperson making a sale shall
  28   ensure that all required information has been obtained from the purchaser. The dealer


                                                       – 10 –
                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                               CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 17 of 28 Page ID #:117



   1   and all salespersons shall be informed that incomplete information will delay
   2   sales.”); 28200 et seq. (establishing procedure for collecting information and fees
   3   associated with required background checks). These are additional services that gun
   4   store dealers now must provide in furtherance of the State’s statutes and regulations.
   5         The State has mandated these burdensome in-person requirements, requiring,
   6   for example, at least two visits to licensed retailers for each firearm transaction, and
   7   at least one for ammunition transactions. Defendants simply cannot be permitted to
   8   take actions that effectively ban access to, on pain of criminal liability, and shut
   9   down all firearm and ammunition transfers in their jurisdictions. Such transactions
  10   cannot be done remotely as many other, non-firearm online retailers are able to do.
  11   See Pen. Code § 27540 (requirements for dealer delivery of firearms). The effect of
  12   Defendants’ Orders and enforcement actions is a destruction of a fundamental,
  13   individual right. It is well established that the deprivation of constitutionally
  14   protected individual liberty, even temporarily, constitutes irreparable injury.
  15   Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012) (“the loss of First
  16   Amendment freedoms, for even minimal periods of time, unquestionably constitutes
  17   irreparable injury.”) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).
  18         The effect of Defendants’ Orders, and Defendants’ enforcement of them, is a
  19   ban on individuals’ going to and from, and on the operation of, all firearm and
  20   ammunition retailers and shooting ranges in the massive jurisdictions within which
  21   their various Orders apply. As the Orders are now being interpreted and enforced,
  22   millions of Californians are being prevented from acquiring or practicing with
  23   firearms or ammunition, and during a time of national crisis.
  24         Defendants’ is a policy outcome that is completely taken off the table under
  25   Heller. The “central” holding in Heller was “that the Second Amendment protects a
  26   personal right to keep and bear arms for lawful purposes, most notably for self-
  27   defense within the home.” McDonald, 561 U.S. at 780. “The very enumeration of
  28   the right takes out of the hands of government—even the Third Branch of

                                                     – 11 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 18 of 28 Page ID #:118



   1   Government—the power to decide on a case-by-case basis whether the right is really
   2   worth insisting upon.” Heller, 554 U.S. at 634.
   3         Plaintiffs must here preserve and maintain their position that any interest-
   4   balancing test, including tiered scrutiny, is inappropriate under Heller, particularly
   5   for categorical bans like and including those at issue here. Heller, 554 U.S. at 634,
   6   635 (“We know of no other enumerated constitutional right whose core protection
   7   has been subjected to a freestanding ‘interest-balancing’ approach”; “The Second
   8   Amendment . . . is the very product of an interest balancing by the people”); Ezell,
   9   651 F.3d at 703 (“Both Heller and McDonald suggest that broadly prohibitory laws
  10   restricting the core Second Amendment right—like the handgun bans at issue in
  11   those cases, which prohibited handgun possession even in the home—are
  12   categorically unconstitutional.”).
  13         Anyone who does not already own a firearm in Ventura County, such as
  14   Plaintiff Garcia, is now entirely prohibited from exercising their Second Amendment
  15   rights, at a time when those rights are most important. As such, Defendants’ actions
  16   amount to a categorical ban and should be categorically invalidated.
  17                b.      The Orders Cannot Survive Any Level of Scrutiny.
  18         The Defendants’ orders and actions also fail the Ninth Circuit’s two-part test
  19   applying tiered scrutiny. Assuming arguendo that an interest-balancing test is
  20   appropriate, the challenged provisions fail any level of scrutiny. Generally, the Ninth
  21   Circuit applies a two-part test for Second Amendment challenges. United States v.
  22   Chovan, 735 F.3d 1127 (9th Cir. 2013). “The two-step Second Amendment inquiry
  23   we adopt (1) asks whether the challenged law burdens conduct protected by the
  24   Second Amendment and (2) if so, directs courts to apply an appropriate level of
  25   scrutiny.” Id. at 1136–37. But consistent with Supreme Court precedent, “[a] law
  26   that imposes such a severe restriction on the fundamental right of self defense of the
  27   home that it amounts to a destruction of the Second Amendment right is
  28   unconstitutional under any level of scrutiny.” Silvester v. Harris, 843 F.3d 816, 821

                                                     – 12 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 19 of 28 Page ID #:119



   1   (9th Cir. 2016). Accord Bauer v. Becerra, 858 F.3d 1216, 1222 (9th Cir. 2017) (“A
   2   law that . . . amounts to a destruction of the Second Amendment right is
   3   unconstitutional under any level of scrutiny”). “That is what was involved in Heller.”
   4   Silvester, 843 F.3d at 821 (citing Heller, 554 U.S. at 628–29).
   5         As discussed above, Defendants’ acts strike at the very core of the Second
   6   Amendment, thereby satisfying the first step of the two-part test. At the second step
   7   of the inquiry, a court is to measure “how severe the statute burdens the Second
   8   Amendment right. ‘Because Heller did not specify a particular level of scrutiny for
   9   all Second Amendment challenges, courts determine the appropriate level by
  10   considering ‘(1) how close the challenged law comes to the core of the Second
  11   Amendment right, and (2) the severity of the law's burden on that right.’’” Duncan
  12   v. Becerra, 265 F.Supp.3d 1106, 1119 (S.D. Cal. 2017) (granting preliminary
  13   injunction), aff'd, 742 F.App'x 218 (9th Cir. 2018) (quoting Bauer, 858 F.3d at
  14   1222). “Guided by this understanding, [the] test for the appropriate level of scrutiny
  15   amounts to ‘a sliding scale.’ […] ‘A law that imposes such a severe restriction on
  16   the fundamental right of self defense of the home that it amounts to a destruction of
  17   the Second Amendment right is unconstitutional under any level of scrutiny.’ […]
  18   Further down the scale, a ‘law that implicates the core of the Second Amendment
  19   right and severely burdens that right warrants strict scrutiny. Otherwise, intermediate
  20   scrutiny is appropriate.’” Bauer, 858 F.3d at 1222 (citing Silvester, 843 F.3d at 821,
  21   and Chovan, 735 F.3d at 1138; see also, Bateman v. Purdue, 881 F.Supp.2d 709,
  22   715 (E.D. N.C. 2012) (applying strict scrutiny to North Carolina’s emergency
  23   declaration statutes that effectively prevented access to firearms).
  24         If heightened scrutiny applies, Defendants’ policies should be evaluated under
  25   strict scrutiny, meaning Defendants must show that their policies are narrowly
  26   tailored to achieve a compelling state interest, and that no less restrictive alternative
  27   exists to achieve the same ends. United States v. Alvarez, 617 F.3d 1198, 1216 (9th
  28   Cir. 2010) (citing Citizens United v. Fed. Election Comm'n, 558 U.S. 310, 340

                                                     – 13 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 20 of 28 Page ID #:120



   1   (2010)). With the wide breadth of the Order and its effect of completing destroying
   2   the right to keep and bear arms during this pandemic, by no stretch of imagination
   3   would it survive strict scrutiny – which highlights the reality that it is the very sort
   4   of categorical ban that can never be tolerated under Heller. This calculus does not
   5   change in an emergency, declared or otherwise. In Bateman v. Purdue, the district
   6   court evaluated North Carolina’s statutes which authorized government officials to
   7   impose various restrictions on the possession, transportation, sale, and purchase of
   8   “dangerous weapons” during declared states of emergency. 881 F.Supp.2d at 710–
   9   11. The district court evaluated the statutes under the two-part test, and found first
  10   that “[i]t cannot be seriously questioned that the emergency declaration laws at issue
  11   here burden conduct protected by the Second Amendment.” Id. at 713–14.
  12   “Additionally, although the statutes do not directly regulate the possession of
  13   firearms within the home, they effectively prohibit law abiding citizens from
  14   purchasing and transporting to their homes firearms and ammunition needed for self-
  15   defense. As such, these laws burden conduct protected by the Second Amendment.”
  16   Accordingly, under strict scrutiny, the emergency declaration statutes were voided
  17   and declared to be unconstitutional since the statutes were not narrowly tailored, e.g.,
  18   with reasonable time, place and manner restrictions. Id. at 716.
  19         Accordingly, if heightened scrutiny is appropriate here, strict scrutiny should
  20   likewise apply. However, even if intermediate scrutiny were applicable, as this Court
  21   stated in denying Plaintiff McDougall’s request for a temporary restraining order8,
  22   the Order, and the Defendants’ enforcement of it, are unconstitutional. Under
  23   intermediate scrutiny review, the government bears the burden of demonstrating a
  24   reasonable fit between the challenged regulation or law and a substantial
  25
  26
       8
  27    See ECF Doc. 12 at 2 (“…this Court finds that intermediate scrutiny is
       appropriate because the County Order ‘is simply not as sweeping as the complete
  28
       handgun ban at issue in Heller’.”).

                                                     – 14 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 21 of 28 Page ID #:121



   1   governmental objective that the law ostensibly advances. Board of Trustees of State
   2   Univ. of New York v. Fox, 492 U.S. 469, 480–81 (1989). To carry this burden, the
   3   government must not only present evidence, but “substantial evidence” drawn from
   4   “reasonable inferences” that actually support its proffered justification. Turner
   5   Broad. Sys., Inc., 520 U.S. 180, 195 (1997). And in the related First Amendment
   6   context, the government is typically put to the evidentiary test to show that the harms
   7   it recites are not only real, but “that [the speech] restriction will in fact alleviate them
   8   to a material degree.” Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1177 (9th Cir.
   9   2018) (citing Greater New Orleans Broad. Ass'n, Inc. v. United States, 527 U.S. 173,
  10   188 (1999) (quoting Edenfield v. Fane, 507 U.S. 761, 770-71 (1993)). This same
  11   evidentiary burden should apply with equal force to Second Amendment cases,
  12   where equally fundamental rights are similarly at stake. See, Ezell, 651 F.3d at 706–
  13   07 (“Both Heller and McDonald suggest that First Amendment analogues are more
  14   appropriate, and on the strength of that suggestion, we and other circuits have already
  15   begun to adapt First Amendment doctrine to the Second Amendment context”)
  16   (citing Heller, 554 U.S. at 582, 595, 635; McDonald, 130 S.Ct. at 3045; see also
  17   Marzzarella, 614 F.3d at 89 n.4 (“[W]e look to other constitutional areas for
  18   guidance in evaluating Second Amendment challenges. We think the First
  19   Amendment is the natural choice.”).
  20          Moreover, under intermediate scrutiny, a court must ensure that “the means
  21   chosen are not substantially broader than necessary to achieve the government’s
  22   interest.” Ward v. Rock Against Racism, 491 U.S. 781, 800 (1989). Thus, in the First
  23   Amendment context, “the government must demonstrate that alternative measures
  24   that burden substantially less speech would fail to achieve the government’s
  25   interests, not simply that the chosen route is easier.” McCullen v. Coakley, 134 S.Ct.
  26   2518, 2540 (2014). For example, restrictions on commercial speech must “tailored
  27   in a reasonable manner to serve a substantial state interest.” Edenfield v. Fane, 507
  28   U.S. 761, 770 (1993). The Supreme Court has made abundantly clear that such

                                                     – 15 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 22 of 28 Page ID #:122



   1   “reasonable tailoring” requires a considerably closer fit than mere rational basis
   2   scrutiny, and requires evidence that the restriction directly and materially advances
   3   a bona fide state interest. In the Second Amendment context, even Justice Breyer’s
   4   balancing test proposed in his Heller dissent (and expressly rejected by the majority)
   5   considered “reasonable, but less restrictive, alternatives.” 554 U.S. at 710 (Breyer,
   6   J., dissenting). Many circuit courts recognize the obligation in the Second
   7   Amendment context. Heller v. District of Columbia, 801 F.3d 264, 277–78 (D.C.
   8   Cir. 2015) (“Heller III”); Ass’n of New Jersey Rifle & Pistol Clubs, Inc. v. Attorney
   9   Gen. New Jersey, 910 F.3d 106, 124 n.28 (3d Cir. 2018); Ezell, 651 F.3d at 709;
  10   Moore v. Madigan, 702 F.3d 933, 940 (7th Cir. 2012); United States v. Reese, 627
  11   F.3d 792, 803 (10th Cir. 2010); Bonidy v. U.S. Postal Serv., 790 F.3d 1121, 1128
  12   (10th Cir. 2015).
  13         “[The Court] must determine whether the regulation directly advances the
  14   governmental interest asserted, and whether it is not more extensive than is
  15   necessary to serve that interest.” Greater New Orleans Broad. Ass'n, Inc., 527 U.S.
  16   at 183 (internal citations omitted) (emphasis added). The government bears the
  17   burden of justifying its restriction on constitutional rights, and that “burden is not
  18   satisfied by mere speculation or conjecture; rather, a governmental body seeking to
  19   sustain a restriction on commercial speech must demonstrate that the harms it recites
  20   are real and that its restrictions will in fact alleviate them to a material degree.”
  21   Edenfield, 507 U.S. at 770-71. “The Government is not required to employ the least
  22   restrictive means conceivable . . . but one whose scope is in proportion to the interest
  23   served.” Greater New Orleans Broad. Ass'n, Inc., 527 U.S. at 188.
  24         Furthermore, a governmental interest that is as inconsistently pursued as
  25   Defendants’ here is not and cannot be a substantial one for constitutional purposes.
  26   To be sure, the question is not whether an interest is important at the highest level of
  27   generality; rather, the fundamental concern is whether a government is genuinely
  28   applying rules about its interest in a consistent manner such that it demonstrates the

                                                     – 16 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 23 of 28 Page ID #:123



   1   importance of the interest. Like the regulatory regime that failed constitutional
   2   muster in Greater New Orleans Broad. Ass’n, Inc., Defendants’ Orders and
   3   enforcement actions here are “so pierced by exemptions and inconsistencies that
   4   [they] cannot hope to exonerate [them].” Id. at 190.
   5         Moreover, the substantiality of the interest in Defendants’ Orders and
   6   enforcement actions, relative to the incontrovertible importance of and right to the
   7   constitutionally enumerated, fundamental right to keep and bear arms – particularly
   8   for self-defense in times of crisis – is informed by the federal government’s
   9   declaration that the firearm industry, its workers, and its products, are all critical
  10   infrastructure. So too must those who would go to and use them to acquire
  11   constitutionally protected items and services be protected in doing so.
  12         Here, there can be no “reasonable fit” nor a “proportional fit” between blanket
  13   Orders and enforcement actions that prohibit all legal firearm and ammunition
  14   transfers and training at shooting ranges, and the Defendants’ presumptive desire to
  15   abate the spread of a viral pandemic. Nor can it be said that the mandatory closing
  16   of all firearms retailers in their entirety “is not more extensive than is necessary” to
  17   limit community spread. Like all other businesses, retailers, and service providers
  18   that are exempt from Defendants’ Orders and enforcement actions, firearm and
  19   ammunition retailers and ranges, and the people, like Plaintiffs, who would go to
  20   them, could abide by maximum occupancy limitations, social distancing
  21   requirements, and sanitation regimens just as with the many other essential
  22   businesses allowed to continue operating. And likewise, to the extent that certain
  23   activities (such as the pickup/transfer of firearms, ammunition, and the safe handling
  24   demonstration) are statutorily mandated to be conducted using in-person
  25   transactions, these activities can be conducted while adhering to the same best
  26   practices and necessary precautions required of other businesses that are permitted
  27   to continue operating during this time.
  28         In denying Plaintiff McDougall’s request for a temporary restraining order,

                                                     – 17 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 24 of 28 Page ID #:124



   1   this Court dedicated one paragraph to a purported intermediate scrutiny analysis,
   2   simply stating that the government has a compelling interest in stopping the spread
   3   of the COVID-19 virus and that there was no evidence or argument disputing the
   4   County’s determination that the closure of non-essential businesses would help
   5   mitigate the spread. This Court’s declaration that the County order is “temporary” in
   6   analyzing whether Defendant Ventura’s Order can survive intermediate scrutiny
   7   ignores the impact it has on individuals such as Plaintiff Garcia and continues the
   8   trend of treating the Second Amendment like a second-class right by lower courts.9
   9   As recounted supra, there is no manner in which the Defendants can claim that their
  10   shuttering of firearm retailers is not the least restrictive means available to them,
  11   particularly when they let other so-called “Essential Businesses” operate that don’t
  12   implicate the ability to exercise an enumerated constitutional right.
  13         Adherence to the Defendants’ Orders is simply a take-it-or-leave it
  14   proposition, with no room for less restrictive alternatives that would otherwise
  15   allow transactions to proceed. This zero-tolerance approach, whether motivated by
  16   ideological concerns or otherwise, runs afoul of the government’s burden that the
  17   restrictions at issue be “proportional in scope,” “not more extensive than
  18   necessary,” or reasonably tailored to achieve the government’s interest. However
  19   laudable an interest may be, well-settled United States Supreme Court
  20   jurisprudence has clearly spoken on what constitutes intermediate scrutiny.
  21   Defendants’ Orders and enforcement actions do not pass constitutional muster
  22   under categorical, heightened, or even intermediate constitutional scrutiny.
  23
  24
  25
       9
         See Silvester v. Becerra, 138 S. Ct. 945, 200 L. Ed. 2d 293 (2018) (Thomas, J.,
  26   dissenting from denial of certiorari)(Stating the analysis was “symptomatic of the
  27   lower courts' general failure to afford the Second Amendment the respect due an
       enumerated constitutional right.”)
  28


                                                     – 18 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 25 of 28 Page ID #:125



   1         2. Defendants’ Orders and Enforcement Actions Violate Due Process
   2            and the Right to Travel.

   3         Plaintiffs will further prevail on their second claim, set forth in their First
   4   Amended Complaint, that the Defendants’ Orders and enforcement practices
   5   specifically precluding so-called “Non-Essential” travel within and outside of
   6   Ventura County for the purpose of purchasing firearms or ammunition, effect a
   7   deprivation of the right to travel under the Article IV, Section 2, Cl. I, and the Fifth
   8   and Fourteenth Amendments of the United States Constitution. Article IV, Section
   9   2, Clause 1 of the United States Constitution requires that “[t]he Citizens of each
  10   State shall be entitled to all Privileges and Immunities of Citizens in the several
  11   States.” The Fifth Amendment to the United States Constitution provides, in
  12   pertinent part: “No person shall be. . .deprived of life, liberty or property, without
  13   due process of law. . . .” Likewise, the Fourteenth Amendment provides “nor shall
  14   any state deprive any person of life, liberty, or property, without due process of
  15   law[.]” Of note, the Privileges and Immunities clause provides important protections
  16   for non-residents who enter the state to obtain employment, or for any other
  17   purposes, including the right to travel. Saenz v. Roe, 526 U.S. 489. 502 (1999).
  18         The right to travel is both fundamental and guaranteed by the substantive due
  19   process protections afforded under the Fifth and Fourteenth Amendments. Williams
  20   v. Fears, 179 U.S. 270, 274 (1900); Kent v. Dulles, 357 U.S. 116 (1958). The right
  21   to freedom of movement is not limited to state lines; the freedom to drive in one’s
  22   neighborhood, town, or county is “implicit in the concept of ordered liberty” and
  23   “deeply rooted in the Nation’s history.” Lutz v. City of York, Pa., 899 F.2d 255, 268
  24   (3d Cir. 1990); King v. New Rochelle Mun. Hous. Auth., 442 F.2d 646, 648 (2d Cir.
  25   1971)(Explaining that to describe the right to travel between states as fundamental
  26   to personal liberty without acknowledging a correlative right to travel intrastate
  27   would be meaningless); see also Johnson v. City of Cincinnati, 310 F.3d 484, 498
  28


                                                     – 19 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 26 of 28 Page ID #:126



   1   (6th Cir. 2002)(the "Constitution protects a right to travel locally through public
   2   spaces and roadways").
   3          By forcing the closure of firearms retailers, the Defendants have precluded
   4   the Plaintiffs from exercising their right to keep and bear arms within Ventura
   5   County. The alternative for the Plaintiffs would, of course, be to seek licensure
   6   and/or to purchase firearms for self-defense in an adjacent county, but because the
   7   Defendants continue to enforce their Orders by threat of criminal sanction, the
   8   Plaintiffs have also been precluded from exercising their right to travel in order to
   9   exercise their Second Amendment rights.
  10         Legislatures are supposed to enact laws; executive agencies are supposed to
  11   enforce them. Even had a legislative body made these irrational and constitutionally
  12   repugnant rules, after due deliberation and debate, they would be invalid. And while
  13   the constitutional harms are not made more (or less) illegal because of the violation
  14   of separation of powers, that harm arises from both the substance of unconstitutional
  15   polices, and also from the process that gave rise to them. Defendants here, acting
  16   unilaterally, deserve no deference or legislative benefit of the doubt.
  17   C.    THE DESTRUCTION OF CONSTITUTIONAL RIGHTS CONSTITUTES
  18         IRREPARABLE INJURY.

  19         “It is well established that the deprivation of constitutional rights
  20   ‘unquestionably constitutes irreparable injury.” Melendres v. Arpaio, 695 F.3d 990,
  21   1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); 11A
  22   Charles Alan Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)
  23   (“When an alleged deprivation of a constitutional right is involved, most courts hold
  24   that no further showing of irreparable injury is necessary”); Norsworthy v. Beard, 87
  25   F.Supp.3d 1164, 1193 (N.D.Cal. 2015) (“Irreparable harm is presumed if plaintiffs
  26   are likely to succeed on the merits because a deprivation of constitutional rights
  27   always constitutes irreparable harm.”); Monterey Mech. Co. v. Wilson, 125 F.3d 702,
  28   715 (9th Cir. 1997) (an alleged constitutional infringement will often alone constitute

                                                     – 20 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 27 of 28 Page ID #:127



   1   irreparable harm); Duncan, 265 F.Supp.3d at 1135 (“The same is true for Second
   2   Amendment rights. Their loss constitutes irreparable injury.… The right to keep and
   3   bear arms protects tangible and intangible interests which cannot be compensated by
   4   damages.… ‘The right to bear arms enables one to possess not only the means to
   5   defend oneself but also the self-confidence—and psychic comfort—that comes with
   6   knowing one could protect oneself if necessary.’”) (citing Grace v. District of
   7   Columbia, 187 F.Supp.3d 124, 150 (D.D.C. 2016)). See also, Ezell, 651 F.3d at 699–
   8   700 (a deprivation of the right to arms is “irreparable,” with “no adequate remedy at
   9   law”).
  10            Plaintiffs have established a strong likelihood of success based on clear
  11   violations of their right to keep and bear arms under the Second and Fourteenth
  12   Amendments to the United States Constitution, and their right to travel under Article
  13   IV, Section 2, Cl. I and the Fifth and Fourteenth Amendments of the United States
  14   Constitution. “As with irreparable injury, when a plaintiff establishes ‘a likelihood
  15   that Defendants’ policy violates the U.S. Constitution, Plaintiffs have also
  16   established that both the public interest and the balance of the equities favor a
  17   preliminary injunction.”’ Ms. L. v. U.S. Immigration and Customs Enforcement, 310
  18   F.Supp.3d 1133, 1147 (S.D. Cal. 2018) (quoting Arizona Dream Act Coalition v.
  19   Brewer, 757 F.3d 1053, 1069 (9th Cir. 2014); see also Rodriguez v. Robbins, 715
  20   F.3d 1127, 1146 (9th Cir. 2013) (“Generally, public interest concerns are implicated
  21   when a constitutional right has been violated, because all citizens have a stake in
  22   upholding the Constitution.”) Because Plaintiffs have made such a showing, both the
  23   public interest and the balance of the equities weigh in favor of and compel the relief
  24   they seek of a temporary restraining order and preliminary injunction.
  25
                                             IV.     CONCLUSION
  26
                There is no dispute that the coronavirus pandemic is serious in nature.
  27
       Plaintiffs certainly do not intend to say or imply otherwise. But despite the abrupt
  28


                                                       – 21 –
                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                               CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-1 Filed 04/14/20 Page 28 of 28 Page ID #:128



   1
       way that the coronavirus has imposed itself upon our society, the ability to access
   2
       and exercise fundamental human rights cannot be cast into oblivion. This is
   3
       especially true of the right to keep and bear arms for self-defense. For these reasons,
   4
       and as set forth above, Plaintiffs respectfully request that this Court grant their
   5
       Motion for Preliminary Injunction.
   6
   7    Dated: April 14, 2020
   8
                                               /s/ Ronda Baldwin-Kennedy
   9                                           Ronda Baldwin-Kennedy
  10
                                               /s/ Raymond DiGuiseppe
  11                                           Raymond DiGuiseppe
  12
                                               Attorneys for Plaintiffs
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                     – 22 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
